RIORDAN, Chief Justice, and STOWERS, Justice (concurring in the result). We concur with this Court’s order that the Court of Appeals grant the interlocutory appeal. We advocate the pre-trial review of challenges such as this to a grand jury indictment. See State v. Cruz, 99 N.M. 690, 662 P.2d 1357 (1983), (special concurring opinion). We, however, cannot concur with the majority’s opinion because it contains the following language: Without reaching the merits of Ana-ya’s contentions, we nevertheless conclude that they would, if proven to be flagrant overreaching of the grand jury, or a significant infringement on the ability of the grand jury to exercise its independent judgment, result in dismissal of the indictments. At the very least, they raise the issue of demonstrable prejudice to the defendant, and deserve a full review on interlocutory appeal. We believe it is inappropriate for this Court to make such statements in determining whether or not the Court of Appeals should grant the interlocutory appeal. That court is well able to properly review the issues raised in the case and make an appropriate decision.